Case: 17-10041      Document: 00514234755         Page: 1    Date Filed: 11/13/2017




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                           United States Court of Appeals
                                                                                    Fifth Circuit
                                    No. 17-10041                                  FILED
                                  Summary Calendar                        November 13, 2017
                                                                             Lyle W. Cayce
                                                                                  Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

ROGER WAYNE LANGSTON, also known as Big Country,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Northern District of Texas
                             USDC No. 4:16-CR-132-8


Before JOLLY, OWEN, and HAYNES, Circuit Judges.
PER CURIAM: *
       Roger Wayne Langston appeals the 480-month sentence imposed
following his guilty plea conviction for conspiracy to possess with intent to
distribute a controlled substance.             He contends that his sentence is
substantively unreasonable.
       We need not decide whether to apply plain error review because
Langston’s arguments fail to show any abuse of discretion. See Gall v. United


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 17-10041    Document: 00514234755     Page: 2   Date Filed: 11/13/2017


                                 No. 17-10041

States, 552 U.S. 38, 51 (2007); United States v. Rodriguez, 523 F.3d 522, 525
(5th Cir. 2008).   He asserts that his sentence was much higher than the
average drug trafficking sentences, but he does not demonstrate that these
average sentences involved similarly situated defendants. See United States
v. Simpson, 796 F.3d 548, 559 (5th Cir. 2015). The district court was aware of
the guidelines calculations, the applicable statutory ranges, and Langston’s
mitigating arguments but decided to impose a sentence within the guidelines
range.   The district court cited the length and seriousness of Langston’s
criminal history and emphasized his use of violence. “[T]he sentencing judge
is in a superior position to find facts and judge their import under [18 U.S.C.]
§ 3553(a) with respect to a particular defendant.” United States v. Campos-
Maldonado, 531 F.3d 337, 339 (5th Cir. 2008). Langston’s argument that the
mitigating factors presented for the court’s consideration should have been
balanced differently is “insufficient to disturb” the presumption of
reasonableness that applies to his lengthy-but-within-guidelines sentence.
United States v. Alvarado, 691 F.3d 592, 597 (5th Cir. 2012); see Simpson, 796
F.3d at 559-60. Moreover, his challenge to the reasonableness of or deference
owed to the drug quantity guideline is foreclosed. See id. at 560.
      The judgment of the district court is AFFIRMED.




                                       2